Exhibit 10.1

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

NOTE: PORTIONS OF THIS AGREEMENT ARE THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST BY THE REGISTRANT TO THE

SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS HAVE BEEN

REDACTED AND ARE MARKED WITH A “[****]” IN PLACE OF THE REDACTED LANGUAGE.

AMENDMENT NO. 7 TO THE

INFORMATION TECHNOLOGY SERVICES AGREEMENT

This Amendment No. 7 to the Information Technology Services Agreement (this
“Amendment”), dated as of October 10, 2011 (the “Amendment Effective Date”) is
to the Information Technology Services Agreement, between INTERNATIONAL BUSINESS
MACHINES CORPORATION (“Supplier Party”) and BROADRIDGE FINANCIAL SOLUTIONS, INC.
(“Customer Party”), dated as of March 31, 2010, as amended (the “Agreement”).
Supplier Party and Customer Party shall be jointly referred to herein as
“Contracting Parties.” Unless otherwise indicated herein, capitalized terms used
in this Amendment have the meanings set forth in the Agreement.

WHEREAS, the Contracting Parties desire to modify the terms and conditions of
the Agreement as set forth in this Amendment.

NOW, THEREFORE, for and in consideration of the agreements set forth below,
effective as of the Amendment Effective Date, the Contracting Parties agree as
follows:

ARTICLE 1 AMENDMENTS TO THE AGREEMENT. The Agreement is hereby amended as
follows:

CRITICAL MILESTONES FOR TRANSITION SERVICES

Notwithstanding anything to the contrary in the Agreement and its Exhibits, the
Contracting Parties agree that subsection (2) of ARTICLE 2.03. Critical
Milestones of the Agreement and all related references to [****] in the
Agreement no longer apply.

ARTICLE 2 ENTIRE AGREEMENT.

This Amendment, together with the Agreement, constitutes the entire agreement of
the Contracting Parties with respect to the subject matter herein. Except as
specifically amended herein, the Agreement shall remain in full force and effect
and is hereby ratified in all respects. This Amendment shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York
without giving effect to the principles of conflicts of law.

*            *             *            *

 

Broadridge IBM Amendment 7    IBM and Broadridge Confidential



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

IN WITNESS WHEREOF, the authorized representatives of the Contracting Parties
have executed this Amendment as of the Amendment Effective Date.

 

INTERNATIONAL BUSINESS MACHINES CORPORATION    

BROADRIDGE FINANCIAL

SOLUTIONS, INC.

by:   Scott A. Morin     by:   /s/ John Hogan name: Scott A. Morin     name:
John Hogan title: Vice President     title: President and COO date: 10/10/2011  
  date: 10/6/2011

 

Broadridge IBM Amendment 7    IBM and Broadridge Confidential